DETAILED ACTION

1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

3.    The information disclosure statement (IDS) submitted on 11/24/2020, 01/07/2022 and 02/02/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.


Claim Rejections - 35 USC §101

4.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-7 are directed to method or process, which falls into the one of the statutory category.
Claims: 8-14 are directed to non-transitory computer readable medium, which falls into the one of the statutory category.
Claims: 15-20 are directed to system or device, which falls into the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites
selecting a subset of the historical corrosion logs from the processed corrosion log data, including selecting metal loss points from the subset to use as seed points for generating a corrosion model; (a person can select a data for use. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.)
generating the corrosion model using the seed points, including using spatial interpolation to fill gaps between seed points; (a person use several points of known values to estimate other points using pen and paper. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas)
validating the corrosion model by iteratively comparing seed logs and test logs to the corrosion model to ensure that the corrosion model fits the seed points within a threshold; (a person can validate the model that fits the points within a threshold using pen and paper based on the different set of data since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper) 
computing a confidence interval for each target location of a target well as a function of synthetic values associated with the seed points; (Under the broadest reasonable interpretation, these limitations recites a mathematical calculation i.e., confidence interval, thus it will be considered as falling within the "mathematical concepts" grouping.)

generating a synthetic log for the target well using the corrosion model, the target locations, and corresponding confidence intervals at each depth level of the target well. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1, 8 and 15 recites additional elements of generating processed corrosion log data from historical corrosion logs of previously- drilled wells; (it is a mere data gathering step of insignificant extra solution activity see MPEP 2106.05(g))
The claim 1 recites the additional element of computer, claim 8 recites the non-transitory computer-readable medium, claim 15 recites processor, non-transitory computer-readable medium. The above additional elements are merely a generic computer component performing generic computer functions. (see MPEP § 2106.05(f))) Thus, the claims 1, 8 and 15 are directed to abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of generating processed corrosion log data from historical corrosion logs of previously- drilled wells; (it is a mere data gathering step of insignificant extra solution activity and are well-known, routine, conventional computer functions (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) MPEP 2106.05(g))
The claim 1 recites the additional element of computer, claim 8 recites the non-transitory computer-readable medium, claim 15 recites processor, non-transitory computer-readable medium. The above additional elements are merely a generic computer component performing generic computer functions. (see MPEP § 2106.05(f))) Thus, the claim 1, 8 and 15 are not patent eligible.


Claim 2, 9 and 16 further recites wherein generating the processed corrosion log data from the historical corrosion logs of the previously-drilled wells includes normalizing data for each type of equipment to fit the data into a normalized range of values. Under the broadest reasonable interpretation, these limitations recites a mathematical calculation i.e., normalization, thus it will be considered as falling within the "mathematical concepts" grouping. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.  Thus, claim is directed to the abstract idea.

Claim 3, 10 and 17 further recites wherein selecting the subset of the historical corrosion logs to use as the seed points includes: assigning a risk score to each historical corrosion log, wherein the risk score is based on a summation of metal loss values from the historical corrosion log; and selecting the subset of the historical corrosion logs based on the risks having lowest average metal loss summations. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. These limitations recites a mathematical calculation i.e., summation, thus it will be considered as falling within the "mathematical concepts" grouping. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4, 11 and 18 further recites wherein using spatial interpolation to fill the gaps between seed points includes generating variograms values quantifying spatial distances between the seed points. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. It does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. It is directed to the abstract idea. 


Claim 5, 12 and 19 further recites wherein generating the variograms values includes using one or more fitting equations from a group of models comprising a Gaussian model, an exponential model, a spherical model, a liner model, a power model, and a hole effect model. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas a hole effect model. the broadest reasonable interpretation, animation can be done with the aid of pencil and paper. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 6, 12 and 20 further recites evaluating the corrosion model. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 and 13 further recites wherein evaluating the corrosion model includes quantifying accuracies of synthetically-generated points in the synthetic log generated for the target well. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.







Claim Rejections - 35 USC § 103

6.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shehri, D. A. (2019). (“Oil and gas wells: Enhanced wellbore casing integrity management through corrosion rate prediction using an augmented intelligent approach”) in view of Mishkhes et al. (PUB NO: US 2019/0064385 A1) and further in view Hengl, T. (2009). A practical guide to geostatistical mapping)



Regarding claim 1
DA Al-Shehri teaches selecting a subset of the historical corrosion logs from the processed corrosion log data, ( see page 10- total of 250 data points were divided randomly into two sets, at a proportion of 0.7 to 0.3. The set with 70% of the data (i.e., 175 data points) was utilized for training the models, and the second set, with 30% of the data (i.e., 75 data points), was used to test the prediction capabilities of the trained models.)

including selecting metal loss points from the subset to use as seed points for generating a corrosion model; (see page 2-4 -Corrosion logs can then be analyzed to assess the casing integrity and decide on the need for well intervention to prevent potential casing failures (see Figure 2).  A total of 250 hotspots were collected from 218 wells. Of the 250 data points, 230 were non-leaking; the remaining were considered leaking average metal loss hotspots. The ranges of the input parameters were as follows: well age, 2 to 67 years; average metal loss hotspot depth, 9 to 7723 feet; ARBR, 0.095 to 0.908; and corrosion rate, 3.052 to 26.368. The developed AI model was based only on the numerical value for leaking and non-leaking, with 1 representing leaking and 0 representing non-leaking.)

Examiner note: Data points is the seed point. See fig 2- metal loss point at different depth of the well. 
 
generating the corrosion model using the seed points, (see page 4 and fig 2-A total of 250 hotspots were collected from 218 wells. Of the 250 data points, 230 were non-leaking; the remaining were considered leaking average metal loss hotspots. The dataset consisted of a variety of completion types, with different casing grades and sizes. The ranges of the input parameters were as follows: well age, 2 to 67 years; average metal loss hotspot depth, 9 to 7723 feet; ARBR, 0.095 to 0.908; and corrosion rate, 3.052 to 26.368. The input parameters used to train AI models include casing leaks, the percentage of metal loss, casing age, and average remaining barrier ratio (ARBR).The developed AI model was based only on the numerical value for leaking and non-leaking, with 1 representing leaking and 0 representing non-leaking.)

validating the corrosion model by iteratively comparing seed logs and test logs to the corrosion model to ensure that the corrosion model fits the seed points within a threshold; (see page 10- 12-For ANN, several runs were executed with various values for the model parameters. On a training dataset, ANN predicted the corrosion rate with an AAPE of 3.1, and ANFIS predicted the corrosion rate with an AAPE of 4.9. On the testing dataset, ANN predicted the corrosion rate with an AAPE of 3.8, and ANFIS predicted it with an AAPE of 5.4. Figures 4 and 5 show a comparison of the corrosion rates predicted by ANN and ANFIS, during both the training and testing phases of modeling. To validate the new model, a variety of datasets from different wells were obtained. Table 5 shows the input parameters, actual corrosion rates, and predicted corrosion rates from the ANN model. With a new dataset, the proposed model yielded a perfect prediction by giving a coefficient of determination of 0.85, AAPE of 13%, and RMSE of 3.7, as shown in Figure 7 and Table 6. The results obtained from the validation confirmed the generalization and robustness of the new model. Thus, it can be argued that the new model is capable of make predictions with any new dataset, so long as the inputs are within the range defined in Table 1. See also section 2.6 Goodness-of-fit Tests)
computing a confidence interval for each target location of a target well as a function of synthetic values associated with the seed points; (See section 2.1 data analytics table 1 and table 5 and fig 2- Table 5 shows the input parameters, actual corrosion rates, and predicted corrosion rates from the ANN model. Table 1 includes the complete statistics for all input and output parameters studied in the present research. A total of 250 hotspots were collected from 218 wells. Of the 250 data points, 230 were non-leaking; the remaining were considered leaking average metal loss hotspots. The dataset consisted of a variety of completion types, with different casing grades and sizes. The wells produced both oil and water. The ranges of the input parameters were as follows: well age, 2 to 67 years; average metal loss hotspot depth, 9 to 7723 feet; ARBR, 0.095 to 0.908; and corrosion rate, 3.052 to 26.368. The developed AI model was based only on the numerical value for leaking and non-leaking, with 1 representing leaking and 0 representing non-leaking. The range of the data represented the length of each data interval and arithmetic mean of each implemented parameter. ) and

Examiner note: Table 1 shows the range of estimates for an parameter(confidence interval). Target location is the depth of the well location for metal loss(see fig 2). The data points are the seed points collected from wells having information about leaking average metal loss hotspots. Synthetic values using ANN model as shown in table 5. 

generating a synthetic log for the target well using the corrosion model, the target locations, and corresponding confidence intervals at each depth level of the target well. (see fig 2, table 5 and abstract and page 1-5- The objective of this study is to formulate an effective, robust, and accurate model for predicting the corrosion rate of metal casing string using artificial intelligence (AI) techniques. The target parameter is the corrosion rate of the metal casing string. The current practice is to rank the candidates according to many factors, including well age, well location, completion quality, and historical integrity. A total of 250 hotspots were collected from 218 wells. Of the 250 data points, 230 were non-leaking; the remaining were considered leaking average metal loss hotspots. The ranges of the input parameters were as follows: well age, 2 to 67 years; average metal loss hotspot depth, 9 to 7723 feet; ARBR, 0.095 to 0.908; and corrosion rate, 3.052 to 26.368. The range of the data represented the length of each data interval and arithmetic mean of each implemented parameter. Generally speaking, the standard deviation of a dataset illustrates how that dataset is distributed around its mean value and how much closer the data values are to the mean. The higher the standard deviation from the mean for a specific data type, the more deviated the data are from the mean value. Data skewness explains how symmetrical or skewed the data distribution is in hand.)

DA Al-Shehri does not teach a computer implemented method, generating processed corrosion log data from historical corrosion logs of previously- drilled wells and using spatial interpolation to fill gaps between seed points.

In the related field of invention, Mishkhes teaches a computer implemented method,(see fig 3)
 generating processed corrosion log data from historical corrosion logs of previously- drilled wells; (SEE PARA 002- the service company can use electromagnetic (EM) corrosion logging tools to collect raw EM corrosion data associated with casing hotspots to monitor the corrosion process and to provide an assessment of the integrity of multiple casings. However, EM tools only provide circumferential average readings of metal thickness loss across multiple strings rather than directional ones. Consequently, wells with casing failures show average metal loss values less than 100% unless the failure occurs around the 360° circumference. In other words, 50% average metal loss could mean a failure if one part of the casing is completely gone and the other is intact. see para 39-The leaking hotspots can include wells that have been confirmed to have casing failures. In some cases, whether a hotspot has casing failure can be determined based on a well history log.)

Examiner note: Examiner consider the corrosion data is the processed corrosion log data that is based on historical results/data related to the corrosion log. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of wellbore casing integrity management through corrosion rate as disclosed by DA Al-Shehri to include computer implemented method and generating processed corrosion log data from historical corrosion logs of previously- drilled wells as taught by Mishkhes in the system of DA Al-Shehri in order to monitor corrosion process and/or progress of downhole drilling pipe casing hotspots (areas likely to develop casing damage due to thermal and related effects on a casing) and develop log and casing repair schedules accordingly. [Para 002, Mishkhes] 

The combination of DA Al-Shehri and Mishkhes does not teach using spatial interpolation to fill gaps between seed points.

In the related field of invention, Hengl teaches using spatial interpolation to fill gaps between seed points; (see abstract- aims to bridge the gap between statistical and geographical computing. See page 160 and Section 6.3 Model fitting- generate a raster map showing the general spatial pattern of the target variable by using a mechanical interpolator. Because this is a data set with a fairly dense sampling density, the easiest way to generate a complete map from points is to use the “Close gap” operation)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of wellbore casing integrity management through corrosion rate as disclosed by DA Al-Shehri to include using spatial interpolation to fill gaps between seed points as taught by Hengl in the system of DA Al-Shehri and Mishkhes in order to define geostatistical mapping using field observations, auxiliary information and a computer program that calculates values at locations of interest. Another motivation to combine is to introduce the basic principles of geostatistical mapping and regression-kriging, as the key prediction  technique, which will be used to prepare the data, run analysis and make final layouts using spatial interpolation in mining industry. (See Abstract and page 2, Hengl)


Regarding claim 2, 9 and 16
DA Al-Shehri further teaches wherein generating the processed corrosion log data from the historical corrosion logs of the previously-drilled wells includes normalizing data for each type of equipment to fit the data into a normalized range of values. (see page 9-Following are the three steps to follow when adopting the new equation to predict a corrosion rate. Step 1: Normalize the input parameters to be between -1 and 1. The input parameters (i.e., casing leaks, metal loss percentage, age of casing, and ARBR) are denoted here by “Input”. The general equation for normalization is Equation (7), To perform the normalization for casing leaks, metal loss percentage, age of casing, and ARBR, Equations (8)–(11) were used)

Regarding claim 3, 10 and 17
DA Al-Shehri does not teach wherein selecting the subset of the historical corrosion logs to use as the seed points includes:
assigning a risk score to each historical corrosion log, wherein the risk score is based on a summation of metal loss values from the historical corrosion log.
selecting the subset of the historical corrosion logs based on the risks having lowest average metal loss summations.
However, Mishkhes further teaches assigning a risk score to each historical corrosion log, wherein the risk score is based on a summation of metal loss values from the historical corrosion log; (see para 39-The leaking hotspots can include wells that have been confirmed to have casing failures. In some cases, whether a hotspot has casing failure can be determined based on a well history log. see para 62-66-At 208, a corrosion severity classification matrix is generated. In some cases, the corrosion severity classification matrix can be generated using risk-based cutoffs for the metal loss, ARB, CR, EL values, or any combination thereof. The risk-based cutoffs can be determined based on a function of standard deviations and the averages of the metal loss, ARB, CR, or EL values. For example, the cutoffs can be set as multiples of the standard deviations from the averages. The corrosion severity classification matrix can include a plurality of corrosion severity classes, each corresponding to a risk-based cutoff value.) and

selecting the subset of the historical corrosion logs based on the risks having lowest average metal loss summations. (see para 62-63-At 208, a corrosion severity classification matrix is generated. In some cases, the corrosion severity classification matrix can be generated using risk-based cutoffs for the metal loss, ARB, CR, EL values, or any combination thereof. The risk-based cutoffs can be determined based on a function of standard deviations and the averages of the metal loss, ARB, CR, or EL values. For example, the cutoffs can be set as multiples of the standard deviations from the averages. The corrosion severity classification matrix can include a plurality of corrosion severity classes, each corresponding to a risk-based cutoff value. FIG. 5A illustrates an example corrosion severity classification definition table 510 according to an implementation. The corrosion severity classification definition table 510 defines corrosion severity classes 0-3, where class 0 represents the class with most severe loss.)

Examiner note: Class 3 is the lowest average metal loss. 


Regarding claim 4, 11 and 18
DA Al-Shehri does not teach wherein using spatial interpolation to fill the gaps between seed points includes generating variograms values quantifying spatial distances between the seed points. 
However, Hengl further teaches wherein using spatial interpolation to fill the gaps between seed points includes generating variograms values quantifying spatial distances between the seed points. (see fig 1.9 and page 1, 16-An experimental variogram is a plot showing how one half the squared differences between the sampled values (semi variance) changes with the distance between the point-pairs. The variograms are commonly fitted by iterative reweighted least squares estimation, where the weights are determined based on the number of point pairs or based on the distance. As shown in Fig. 1.9c. What we usually expect to see is that semi variances are smaller at shorter distance and then they stabilize at some distance within the extent of a study area. This can be interpreted as follows: the values of a target variable are more similar at shorter distance, up to a certain distance where the differences between the pairs are more less equal to the global variance )


Regarding claim 5, 12 and 19
DA Al-Shehri does not teach wherein generating the variograms values includes using one or more fitting equations from a group of models comprising a Gaussian model, an exponential model, a spherical model, a liner model, a power model, and a hole effect model. 

However, Hengl further teaches wherein generating the variograms values includes using one or more fitting equations from a group of models comprising a Gaussian model, an exponential model, a spherical model, a liner model, a power model, and a hole effect model. (see page 16-Once we calculate an experimental variogram, we can fit it using some of the authorized variogram models, such as linear, spherical, exponential, circular, Gaussian, Bessel, power and similar. Fig. 1.9d shows the result of automated variogram fitting given an experimental variogram (Fig. 1.9c) and using the Nj/h2j –weights: in this case, we obtained an exponential model with the nugget parameter = 0, sill parameter = 0.714, and the range parameter = 449 m.)


Regarding claim 6, 13 and 20
DA Al-Shehri further teaches evaluating the corrosion model. (See Page 12-13-To validate the new model, a variety of datasets from different wells were obtained. The data gathered via the EMIT logging tool response were then digitized. Table 5 shows the input parameters, actual corrosion rates, and predicted corrosion rates from the ANN model. With a new dataset, the proposed model yielded a perfect prediction by giving a coefficient of determination of 0.85, AAPE of 13%, and RMSE of 3.7, as shown in Figure 7 and Table 6. See also conclusion-new empirical model for estimating corrosion rates has been proposed that can be applied to any case in which the input parameters are within the developed model’s range)



Regarding claim 7 and 14
DA Al-Shehri further teaches wherein evaluating the corrosion model includes quantifying accuracies of synthetically-generated points in the synthetic log generated for the target well. (see page 4-The main objective of the current research is to present a novel empirical model based on artificial intelligence (AI) and capable of quantifying the corrosion rate in any casing, using its average metal loss percentage data.)





Relevant prior art

8.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bailey et al. US 2013/0304680 A1
Discussing a model to predict corrosion and/or pitting rates for a coupon within a pipeline and predicting a material deterioration of the coupon inserted into the well line system based on the mathematical model of the material deterioration using the one or more predictors.
Samuel et al. US 2014/0214326 A1
Discussing a method for well integrity management in all phases of development using a coupled engineering analysis to calculate a safety factor, based on actual and/or average values of various well integrity parameters from continuous real-time monitoring, which is compared to a respective threshold limit.


                                                            
                                                               Conclusion

9.           All claims 1-20 are rejected.
10.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                              
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147